Citation Nr: 1723931	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  08-32 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as a spot on the lungs, with shortness of breath, to include as secondary to herbicide exposure and/or claimed asbestos exposure.

2.  Entitlement to service connection for a neurological disability of the right lower extremity, to include as secondary to service-connected diabetes mellitus and/or a service-connected lumbar spine disability.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1960 to January 1967.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for a spot on lungs with shortness of breath.  Additionally, the matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for neuropathy of the bilateral lower extremities and hypertension.  Jurisdiction has since been transferred to Montgomery, Alabama. 

In October 2012 and April 2016, the Board remanded the case for further development.  The matter is now back before the Board.

The Board notes that an October 2016 rating decision granted service connection for left lower extremity neuropathy during the pendency of the appeal.  As the Veteran's claim includes symptoms of neuropathy in the both the left and right lower extremities, this is not considered a full grant of the benefit sought and the claim has been recategorized to reflect the remaining issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a neurological disability of the right lower extremity, to include as secondary to service-connected diabetes mellitus and/or a service-connected lumbar spine disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent medical evidence of a respiratory disability, to include any disability related to herbicide exposure and/or asbestos exposure.

2.  The Veteran's hypertension was not incurred in, caused by, or otherwise related to his military service.

3.  The Veteran's hypertension was not caused by or aggravated by his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Service connection for a respiratory disorder, to include as secondary to herbicide exposure and/or claimed asbestos exposure, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As noted in the Introduction, the Board remanded the Veteran's claims in April 2016 for additional evidentiary development.  In part, the Board instructed the AOJ to schedule the Veteran for a VA examination for his claimed respiratory disorder.  The Board also remanded the Veteran's claims for a VA addendum opinion to address whether the Veteran's service-connected diabetes mellitus existed prior to its diagnosis in 2004, and if so, whether it caused or aggravated the Veteran's hypertension.

The RO scheduled the Veteran for a VA examination and obtained the requested opinions in September 2016.  The RO then readjudicated the Veteran's claims in an October 2016 Supplemental Statement of the Case (SSOC).  The Board finds that the RO substantially complied with the April 2016 remand directives regarding his respiratory disorder and hypertension, to the extent possible, and no further action in this regard is warranted.  

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  


Duty to Notify

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter in April 2007, July 2007, April 2009, and September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA and private treatment records, and lay statements have been associated with the record.  

The Veteran was afforded two VA examinations for his claimed respiratory disorder in October 2012 and September 2016 and one examination for his hypertension in October 2012 with an addendum opinion in September 2016.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for purposes of rendering a decision in the instant appeal.

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

III.  Merits of the Service Connection Claim

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.303.  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element for certain chronic disabilities listed in 38 C.F.R § 3.309(a) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).

Respiratory Disorder

The Veteran contends that he has a respiratory disorder, described as a spot on his lungs with shortness of breath, which is related to his active duty service.  Specifically, the Veteran contends his respiratory disorder is due to herbicide exposure in Vietnam or, in the alternative, exposure to asbestos.  See June 2007 Application for Compensation and/or Pension (indicating that he was exposed to Agent Orange and other chemicals).

The Veteran's service treatment records are silent for any complaints, diagnoses of, or treatment for respiratory-related problems in service.  The Veteran's January 1967 Report of Medical Examination upon separation clinically evaluated the Veteran's lungs as normal, with normal x-rays of the chest. 

In a private treatment record dated in October 1994, the Veteran reported he worked as a machine and forklift operator from 1967 to 1975 and that this occupation included exposure to asbestos materials.  X-rays of the Veteran's chest were taken and he was diagnosed with pulmonary asbestosis.  
In a December 1994 statement, a private physician reviewed the October 1994 imaging studies of the chest and determined the x-rays were consistent with asbestosis.

In a September 2005 x-ray of the chest, the Veteran's lungs were noted to be clear of infiltrate or effusion with no hilar or mediastinal mass.  

In a July 2007 VA examination for diabetes, the Veteran reported that he smoked a pack a day for 40 years.  He reported that he experienced shortness of breath when walking one to two miles.  On examination of the Veteran's lungs, the examiner noted normal breathing sounds without any wheezing, crepitations, or rhonchi.

In September 2008, the Veteran reported shortness of breath.  X-rays of the chest revealed a normal chest.  The Veteran's lungs were clear of infiltrate, effusion with no hilar or mediastinal mass noted.

In his May 2012 RO Hearing, the Veteran testified that a test done in the early 1990's revealed a spot on his lung.  He reported that the doctor at the time determined that it was related to asbestos but did not link the spot to his active duty service.  The Veteran testified that he had been exposed to asbestos while on active duty and that he failed to mention this to the doctor. 

On VA examination in November 2012, the VA examiner indicated that the Veteran did not have, nor had he ever had, a diagnosis of a respiratory condition.  The examiner noted that chest x-rays taken in September 2012 revealed a normal clear chest and clear lungs showing no infiltrate, effusion, hilar, or mediastinal mass.  The examiner also noted results of a pulmonary function test (PFT) performed in February 2012.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by active service and explained that there was no current respiratory diagnosis of asbestosis or any other respiratory condition.  He further provided that x-rays from May and September 2012 were normal, with no spots on the lungs, masses or any other abnormalities noted. 

On VA examination in September 2016, a VA examiner noted that the Veteran did not have, nor had he ever had, a diagnosis of a respiratory condition.  Chest x-rays from March 2016 revealed no acute cardiopulmonary pathology identified.  The examiner opined that the Veteran's claimed respiratory disorder was less likely than not incurred in or caused by active service, as the Veteran did not have any documented chronic respiratory condition.  The examiner addressed the documentation of asbestosis with abnormal chest x-ray from 1994.  He noted the Veteran's childhood asthma and 30-year history of smoking and explained that the findings from 1994 had likely resolved, as evidenced by current normal chest x-rays and PFTs.  

Upon a careful review of the record, the Board concludes that service connection is not warranted for the claimed respiratory disability.  In this regard, there is no indication of a respiratory disability during service or for a period of almost 30 years following service.  Although the Veteran exhibited signs of a respiratory disorder in 1994, all future examinations and x-rays revealed normal findings, leading the September 2016 VA examiner to conclude that the Veteran's condition documented in 1994 had resolved.  There has since been no medical diagnosis rendered with regard to a respiratory disability.  While the Veteran has asserted that his claimed respiratory disability is due to exposure to herbicides and/or asbestos, in the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Board has considered the Veteran's lay assertions that he suffers from shortness of breath when walking and during increased physical activity.  Although the Veteran is competent to testify to the facts surrounding his claim, such as symptomatology, as a lay person, he is not competent to offer opinions that require medical knowledge.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, while the Veteran may sincerely believe that he has a respiratory disability, he does not have medical training and his statements as to medical diagnosis are simply outweighed by the diagnoses, or lack thereof, of the VA examiners discussed above.

Therefore, the Board finds that the evidence weighs against a finding of a current disability.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  As such, the Board finds that the evidence weighs against a finding of a respiratory disability and service connection must therefore be denied.

Hypertension

The Veteran contends his hypertension was caused or aggravated by his service-connected diabetes mellitus.  See September 2008 Notice of Disagreement.

Some chronic diseases, to include hypertension, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for hypertension).  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records are silent for any complaints, diagnoses of, or treatment for hypertension or high blood pressure in service.  There is also no evidence in the record that hypertension was manifested to a compensable degree in the first year following the Veteran's discharge from active duty.

The Veteran's service-connected diabetes mellitus was diagnosed in August 2004.

VA treatment records in August 2004, November 2007, and October 2008 note that the Veteran's hypertension was well-controlled. 

In a July 2007 VA examination for diabetes, the examiner noted a history of hypertension and treatment with medicine dating back to 1990.  The examiner indicated that the Veteran's hypertension predated the development of his diabetes mellitus by several years and that there was no evidence of kidney failure. 
In a May 2009 VA examination, the examiner indicated that the Veteran's hypertension was diagnosed prior to diabetes and that his hypertension was "pretty much under control."  The examiner found that the Veteran's hypertension was not due to his service-connected diabetes mellitus.

In a November 2012 VA examination, the examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by active service.  He explained that a review of the Veteran's service treatment records revealed that his blood pressure was well controlled in service and there were no incidents during his service that caused hypertension.  The examiner further opined that the Veteran's hypertension was not caused by or aggravated beyond its natural progression by his service-connected diabetes mellitus because his diabetes had been fairly well-controlled since being diagnosed in 2004.

An addendum opinion acquired in September 2016 clarified that there was no evidence to show that the Veteran's diabetes mellitus predated its diagnosis, as lab work prior to 2004 failed to show evidence of diabetes.

Upon careful review of the record, the Board finds that the Veteran's hypertension is not etiologically related to the Veteran's active duty service.  On the Veteran's service enlistment examination in October 1960, his recorded blood pressure was 120/60.  On his separation examination in January 1967, his recorded blood pressure was 124/74.  These results do not meet the definition of hypertension under VA's schedule of ratings for the cardiovascular system, which defines hypertension as diastolic blood pressure predominantly greater than 90mm and systolic blood pressure predominantly 160mm or greater.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Further, the Veteran's service treatment records were silent for any complaints of, treatment for, or diagnosis of hypertension.  Thus, the Veteran had no in-service evidence of hypertension.  

With respect to service connection on a presumptive basis, as noted above, the Veteran's record does not show any clinical findings or diagnoses of hypertension within one year of the Veteran's separation from active duty.  Accordingly, service connection for hypertension on a presumptive basis in not warranted.
The Board also finds that the evidence fails to show that the Veteran's hypertension was either caused or aggravated by his service-connected diabetes mellitus.  In this regard, the evidence shows that the Veteran's hypertension was diagnosed prior to his diagnosis of diabetes mellitus, as noted by both the July 2007 and May 2009 VA examiners.  The November 2012 VA and September 2016 VA examiners opined that the Veteran's hypertension was not aggravated by his service-connected diabetes mellitus because the diabetes had been well controlled since being diagnosed in 2004 and there was no evidence that the diabetes predated its diagnosis.  Further, various treatment records prior to and following the diagnosis of diabetes noted that the Veteran's hypertension was well controlled.  

In summary, the Board finds that the weight of the evidence does not support a finding that the Veteran's hypertension is etiologically related to a disease, injury, or event in service, to include the Veteran's service-connected diabetes mellitus.  As a result, service connection for hypertension is not warranted.  


ORDER

Service connection for a respiratory disorder, claimed as a spot on the lungs, with shortness of breath, to include as secondary to herbicide exposure and/or claimed asbestos exposure is denied.

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus is denied.


REMAND

The Veteran contends his claimed neurological disability of the right lower extremity is related to his active duty service.  Specifically, he contends that his neurological disability is secondary to his service-connected diabetes mellitus and/or his service-connected lumbar spine disability.  See September 2008 Notice of Disagreement and September 2016 VA Examination (indicating an alternate theory of entitlement due to the Veteran's service-connected lumbar spine disability). 

In the April 2016 Board remand, the examiner was directed to clarify whether the Veteran had peripheral neuropathy or radiculopathy of the lower extremities.  The examiner was also directed to address any conflicting medical opinion on file.  On VA examination in September 2016, the examiner diagnosed the Veteran with left lower extremity neuropathy and opined that the left lower extremity neuropathy was as likely as not that due to the Veteran's service-connected lumbar spine disability.  As noted in the Introduction, the Veteran was granted service connection for left lower extremity neuropathy in an October 2016 rating decision.

The Board notes that the Veteran has claimed a neurological disability in his bilateral lower extremities.  While the September 2016 examiner indicated that the Veteran's right lower extremity had no symptoms attributable to any peripheral nerve conditions and was normal, she failed to address the conflicting medical evidence on file, as directed by the April 2016 Board remand directives.  See Stegall at 271.  Specifically, the evidence of record contains a December 1991 medical diagnosis of peripheral neuropathy, a July 1995 private treatment record documenting complaints of severe pain and discomfort in the Veteran's lower back that radiated down the posterior aspect of his right lower limb to his foot, and general complaints of pain radiating down to the legs.  Thus, remand is necessary to obtain a VA medical addendum opinion for a neurological disability of the right lower extremity that addresses the conflicting evidence of record.
Accordingly, the case is REMANDED for the following action:

1.  The Veteran's entire electronic claims file should be furnished to the same VA examiner who conducted the September 2016 VA examination for peripheral nerves conditions, or to another similarly qualified physician, should that examiner prove unavailable.  Following a review of the Veteran's entire electronic claims file, the examiner should provide an addendum opinion which specifically addresses the following questions:

(a)  Does the Veteran currently suffer from a neurological disability of the right lower extremity?  If not, the examiner is requested to reconcile his or her opinion with the conflicting medical evidence on file, specifically, the documented complaints of radiating pain to the legs, the December 1991 diagnosis of peripheral neuropathy, and the July 1995 treatment record noting severe back pain radiating down the right lower extremity.

(b)  If the Veteran is found to suffer from a neurological disability of the right lower extremity, is it at least as likely as not (50 percent or greater probability) that the diagnosed disability is related to the Veteran's active service?  Please explain why or why not.

(c)  If the Veteran is found to suffer from a neurological disability of the right lower extremity, is it at least as likely as not (50 percent or greater probability) that the diagnosed disability was caused by the Veteran's service-connected diabetes mellitus and/or service-connected lumbar spine disability?  Please explain why or why not.
(d)  If the Veteran is found to suffer from a neurological disability of the right lower extremity, is it at least as likely as not (50 percent or greater probability) that the diagnosed disability was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected diabetes mellitus and/or service-connected lumbar spine disability?  Please explain why or why not.

If the examiner finds that the Veteran's neurological disability of the right lower extremity was aggravated by a service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


